Citation Nr: 1300530	
Decision Date: 01/07/13    Archive Date: 01/11/13

DOCKET NO.  05-29 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a neck disorder, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION


The Veteran served on active duty from February 1966 to April 1990.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board subsequently remanded the case, most recently in March 2012, for further notification, evidentiary development, and adjudication.

The issue of service connection for sleep apnea has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.


REMAND

The Board again finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim.  The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated that, if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Generally, service connection requires: (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).  Service connection on a secondary basis is warranted when it is shown that disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2012).  The Court has held that this includes disabilities aggravated or made chronically worse by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

(The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not previously been VA's practice, which strongly suggests that the change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the claimant.)  

Regarding his service connection claim, the Veteran has contended that he has a neck disorder that has been caused or made worse by his service-connected diabetes mellitus.  The RO denied the Veteran's claim on the basis that there was no evidence to link his claimed neck disorder either directly to military service or to his service-connected diabetes mellitus. 

The available service treatment records reflect that, at his enlistment examination in January 1966, the Veteran's spine, musculoskeletal system, and neurological system were found to be normal.  However, at a November 1988 treatment visit, the Veteran complained of pain in his neck and left shoulder.  Radiological evaluation at the time was normal, and the Veteran was diagnosed with left cervical nerve root irritation.  No separation medical examination or report of medical history is of record.  Post-service treatment records reflect that the Veteran has complained to VA treatment providers of pain in his neck since at least 2005; he was diagnosed with bilateral peripheral neuropathy of the upper extremities secondary to diabetes mellitus in June 2005 and was treated in September 2005 for complaints of neck pain, but no diagnosis was made at the time.  

The Veteran has undergone multiple VA examinations in relation to this claim.  In that connection, report of an October 2007 general medical examination reflects that the Veteran complained of pain in his neck, but no diagnosis was assigned, and his neck was normal on examination.  Further VA examination conducted in July 2010 reflects the Veteran's complaints of neck pain that he believed is due to neuropathy caused by his service-connected diabetes mellitus.  The Veteran denied experiencing pain in his spine.  Physical examination revealed guarding, pain on motion, and tenderness in the cervical spine; the examiner noted that the pain was located where the sternocleidomastoid muscle attaches to the mastoid bone.  The examiner noted that results of radiological examination conducted in May 2006 reflected cervical disk space narrowing as well as degenerative changes.  However, based on the physical examination conducted at the time, the examiner diagnosed the Veteran only with bilateral sternocleidomastoid muscle strain.  She opined that the muscle strain was not directly related to service, based on a finding that the Veteran did not complain of neck pain while on active duty.  In an August 2010 addendum, the examiner further opined that the Veteran's sternocleidomastoid muscle strain was not caused or aggravated by his service-connected diabetes, or any other service-connected disability.  In so finding, however, the examiner stated only that "none of [the Veteran's] current service connected conditions ... are known to cause his current neck condition that I am aware of."  She also failed to offer any rationale for her finding that the Veteran's neck disorder was not aggravated by his service-connected diabetes mellitus.  In addition, the examiner noted that the Veteran has confirmed diagnoses of degenerative disk disease and degenerative joint disease of the cervical spine but failed to offer any opinion as to whether those diagnosed disorders are either directly related to service or have been caused or worsened by his service-connected diabetes mellitus.

Once VA undertakes to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Although the July 2010 VA examiner appears to have conducted adequate evaluation of the Veteran's physical condition at the time, the Board notes that she did not provide an adequately reasoned opinion as to whether any of the Veteran's currently diagnosed neck disorders are directly related to service.  Rather, she based her negative opinion solely on the incorrect premise that the Veteran was not seen in service for neck pain.  Further, she failed to offer a well-reasoned rationale for her conclusion that the Veteran's neck disorders are not caused or worsened by his diabetes mellitus.  This is so despite repeated, and very specific, instructions to the AOJ in both the December 2010 and March 2012 remands regarding the questions to be answered by the VA examiner.  Because the VA examiners have not provided an adequate medical nexus opinion concerning a direct relationship between the Veteran's current neck disorders and service, or between his neck disorders and his service-connected diabetes mellitus, the VA medical opinions obtained to date are inadequate.  See 38 C.F.R. § 4.2 (2012) (providing that where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Accordingly, remand is again required.

In that connection, the Board notes that a January 2012 supplemental statement of the case refers to an examination that took place at the Temple (Texas) VA Medical Center on December 14, 2010.  In its March 2012 remand, the Board instructed the AOJ to attempt to obtain the VA examination report purportedly conducted on December 14, 2010, and to schedule the Veteran for additional VA examination if that examination report was unavailable or otherwise inadequate.  The AOJ attempted to obtain the identified examination report, which is apparently unavailable.  However, despite the clear directive in the Board's March 2012 remand, the AOJ did not obtain a new VA examination.  See Stegall, supra.  The Board thus finds that additional examination is needed.

In light of the above considerations, the Board concludes that yet another medical examination and opinion are needed.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of service connection for a neck disorder.  38 U.S.C.A. § 5103A (West 2012).  Specifically, the AOJ must arrange for the Veteran to undergo VA examination by a qualified professional, who must review the Veteran's claims file and his assertions, provide diagnoses for each neck disorder the Veteran currently experiences, and offer a well-reasoned etiological opinion as to whether any diagnosed neck disorder is directly linked to his time on active duty.  In so opining, the examiner must consider the Veteran's November 1988 diagnosis of cervical nerve root irritation in the context of any negative opinion.  The examiner must also offer a well-reasoned etiological opinion as to whether the Veteran's service-connected diabetes mellitus has caused or aggravated any diagnosed neck disorder.  

In view of the foregoing, the case is REMANDED for the following actions:

1.  The Veteran must be scheduled for a VA examination and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2012).

The VA examination is necessary to determine the diagnosis and etiology of any current neck disorder shown to be present.  The VA examiner must review the Veteran's claims file and medical history, examine the Veteran, and assign a diagnosis for each neck disorder, both muscular and orthopedic, that the Veteran currently experiences.  The examiner must then provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any currently diagnosed neck disorder-to include both orthopedic and muscular disabilities-is directly traceable to his period of military service.  The Veteran's in-service diagnosis of cervical nerve root irritation must be discussed in the context of any negative opinion.

The examiner must also offer a well-reasoned etiological opinion as to whether it is at least as likely as not that any diagnosed neck disorder has been caused or aggravated by the Veteran's service-connected diabetes mellitus.

The examiner must thoroughly review the Veteran's claims file, to include a copy of this remand.  A well reasoned opinion must be provided with a detailed explanation for all conclusions reached by the reviewer.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion(s), and a complete rationale must be given for all opinions and conclusions expressed.

2.  The adjudicator must ensure that the examination report complies with this remand and the questions presented in the examination request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

